Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1217 Page 1 of 7




               EXHIBIT 3
           Declaration of Peter Hull
Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1218 Page 2 of 7
Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1219 Page 3 of 7
Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1220 Page 4 of 7
Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1221 Page 5 of 7
Case 2:20-cv-00197-TOR   ECF No. 37-3   filed 12/16/20   PageID.1222 Page 6 of 7
Case 2:20-cv-00197-TOR   ECF No. 37-3    filed 12/16/20   PageID.1223 Page 7 of 7




                                Exhibit 3 Page 6
